NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICK E. JOHNSON,                                No.    21-35844

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00032-JTJ

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                    Appeal from the United States District Court
                            for the District of Montana
                   John T. Johnston, Magistrate Judge, Presiding

                              Submitted July 6, 2022**
                                 Portland, Oregon

Before: WATFORD, R. NELSON, and LEE, Circuit Judges.

      Rick Johnson appeals the district court’s order affirming the Administrative

Law Judge’s denial of Social Security disability benefits and supplemental income.

We have jurisdiction under 28 U.S.C. § 1291, and review de novo the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order. See Morgan v. Apfel, 169 F.3d 595, 599 (9th Cir. 1999). We may set aside

the denial of benefits only if it is not supported by “substantial evidence or [if] it is

based on legal error.” Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989). We

affirm.

      1.      Johnson’s principal argument is that the ALJ and the district court erred

in using March 22, 2017 (when he protectively filed for benefits) as the filing date

instead of April 6, 2017 (when he formally submitted his application to the agency).

That matters because the agency’s regulations about how to evaluate medical

evidence changes based on those two dates. While the day the agency receives the

application for benefits can serve as the “filing date,” a written statement indicating

an intent to claim benefits (i.e., a protective filing) can also trigger the “filing date.”

See 20 C.F.R § 404.630. And the agency regulations state that the earlier date of the

protective filing will be used. See id.; 20 C.F.R § 404.614(a). Similarly, the Program

Operations Manual System (POMS) states the “filing date” is the earlier of the date

of either a valid application received or the protective filing.             POMS GN

00204.007(A)(1); POMS GN 00204.010(A)(1). The ALJ and district court thus

correctly used March 22, 2017, as the filing date.

      Though Johnson speculates that the earlier filing date belongs to another

individual, substantial evidence supports the finding that Johnson protectively filed

for benefits on March 22, 2017.          Numerous application forms and disability


                                            2
determination explanations list March 22, 2017, as the application date. The

documents with the protective filing date also include Johnson’s name, address,

education level, birthdate, and Social Security number.     Johnson provides no

explanation why another individual’s application date would appear on an

application with his personal information.

      2.    The ALJ properly rejected some of Johnson’s subjective complaints

because he provided “specific findings stating clear and convincing reasons for

doing so.” See Batson v. Comm’r of Soc. Sec. Admin, 359 F.3d 1190, 1196 (9th Cir.

2004). Batson has been met. The ALJ noted that Johnson reported to a provider

that he had numbness and weakness in his hands, but on exam, Johnson exhibited

good coordination and no weakness or motor deficits. Similarly, Johnson testified

his examining doctor told him not to lift more than five pounds, but two

postoperative evaluations indicated a temporary limitation of no greater than ten

pounds. The ALJ observed that while Johnson complained of worsening neck pain,

medical support showed rehabilitation was proceeding as expected. Furthermore,

the ALJ properly discounted Johnson’s complaints of uncontrollable blood pressure

because Johnson’s hypertension can be “controlled effectively with medication.”

See Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006).

      3.    The ALJ did not err by giving more weight to state agency medical

consultants over treating healthcare providers. Nor did the ALJ err in giving less


                                         3
weight to treating healthcare provider Hathaway’s opinions, given that the ALJ

provided reasons that were sufficiently “germane.” See Britton v. Colvin, 787 F.3d

1011, 1013 (9th Cir. 2015) (per curiam). The ALJ noted Hathaway’s findings were

not consistent with medical opinions nor supported by objective medical evidence.

See 20 C.F.R § 404.1527(c)(3)-(4), 416.927(c)(3)-(4).

      4.     The ALJ did not err by not evaluating the frequency of Johnson’s

treatments from August 2018 to January 2019 in evaluating his residual functional

capacity. Johnson presents no evidence to establish that the frequency of his medical

appointments inhibited his ability to work on a regular and continuing basis.

Johnson’s nine appointments within five months seem unlikely to have inhibited

Johnson’s ability to work, especially considering Johnson provided no evidence

showing that his appointments lasted entire workdays or would continue to persist.

      AFFIRMED.




                                         4